DETAILED ACTION
	This action is responsive to 10/06/2022.
	Claims 2, 6-18, and 21-26 are pending.
	Claims 1, 3-5, and 19-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  claims 21 and 22 are duplicate claims. Either delete one of claims 21 and 22 or change dependency of claim 22.  Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 10/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,169,624 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites, inter alia, “a first element … a second element positioned within the housing … wherein the second element is at least partially coated with silicone”, and claim 9, which depends from claim 2, further recites “the system of claim 2, further comprising a thin oxidation layer applied to the first element, wherein the first element is a rigid body”, suggesting that the stylus has a first electrode (first element) that is rigid and coated with a thin oxidation layer, and, at the same time, has a second electrode (second element) that is deformable and coated with a layer of silicone different from the oxidation layer. However, according to figs. 2A-2B of the drawings in the instant application with description in [0022] and [0028]-[0029] of the specification of the instant application, as originally filed, layer 225 is in fact the claimed non-conductive (or dielectric) layer that maintains electrical isolation between rigid element 220 and elastomer 210 during contact, wherein, in some embodiments, the dielectric layer 225 is a thin oxidation layer applied on the rigid element 220 using an anodizing process (see [0029]). In some embodiments, the dielectric layer may be coated on the elastomer (and not the rigid body), and the dielectric layer may be silicone or other [[none]] non-conductive material such as plasma (see dielectric layer 215 in fig. 6 with description in [0034]).  i.e., fig. 6 simply refers to a different embodiment wherein the non-conductive (or dielectric) layer may be coated on the elastomer (see element 215 in fig. 6) rather than on the rigid body (see [0034])), and figs. 2A-2B and 5A-5B, refer to an embodiment in which the dielectric layer (225) is coated on the rigid body. There is absolutely no discussion or suggestion in the specification as originally filed, or any specific drawing, that may suggest that a non-conductive layer (silicone) is coated on the deformable elastomer, while and oxidation layer, different from the non-conductive layer (silicone), is, at the same time, coated on the rigid electrode (second element) of the capacitive sensor. For this Office action, the claimed oxidation layer is assumed to simply represent an example of a non-conductive layer (dielectric) coated on a rigid electrode and not on the deformable elastomer. Claim 10 depends from and further limit claim 9, and therefore the same rejection as for claim 9 also applies to claim 10.
In the response filed 10/06/2022, Applicant argued that “Paragraph 0030 of the application describes a thin oxidation being applied to the first element of the stylus. This feature of claims 9 and 10 is therefore supported by the application, complying with §112, first paragraph.” The Examiner strongly disagrees with Applicant and further contends that Applicant’s response failed to address the particular issue raised in the 112 rejection, which is that the specification of the instant application fails to teach applying a thin oxidation  layer to the first element and, at the same time, coating the second element with silicone. Paragraph  of the instant application, as originally filed, simply describes an embodiment in which a dielectric layer 225 is coated on a rigid element, wherein, in some example implementations, the dielectric layer 225 is a thin oxidation layer applied on the rigid element 220, and [0034], described with reference to fig. 6, provides an ALTERNATE dielectric layer 215 integrated on the elastomer 210 INSTEAD of the rigid element 220, and the dielectric layer 215 may be a layer of silicone. There is nothing in the aforementioned paragraphs, or anywhere in the specification, that would suggest to a person of ordinary skill in the art, that a thin oxidation layer is coated on the first element while another dielectric (silicone) is coated on the second element, rather, the oxidation layer and the silicone are simply described as examples of dielectric layers that can alternately be used. This 112 rejection is final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 6-8, 11-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent 9,851,816), hereinafter Chang, in view of Obata (US Pub. 2014/ 0009863).
Regarding claim 2, Chang discloses a stylus (see fig. 19B) comprising a housing (shell 1980-see fig. 19B) and a tip (tip section 230-see fig. 19B), the stylus further comprising: a pressure sensor configured to detect force applied to the tip (i.e., a capacitive force sensor or FSC-see fig. 19B and [col. 24, ll. 45-55]), wherein the pressure sensor includes: a first element (moving part 1970-see fig. 19B); a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a circuit configured to detect capacitance between the first element and the second element to determine a stylus input based on the detected capacitance (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).  
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive material (silicone) on the deformable elastomer facing toward the first element.
However, Chang teaches that one of the rear moving part (1970) or the conductive base (1975) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to the tip 230 (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, would have gleaned from the combined teachings of Chang, the concept of applying the dielectric film either to the conductive base 1975, or the compressible conductor 1974, to achieve the same results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the dielectric film 1973 either on the compressible conductor 1974 or the rear moving part 1970 to achieve the same results (i.e., a force sensing capacitor), given that there are only a finite number of identified, predictable solutions (exactly two), for applying the dielectric layer 1973 to the capacitive force sensor (i.e., coating the dielectric layer on the compressible conductor 1974 attached to the tip, or on the conductive base 1975), with a reasonable expectation of success.
Chang does not appear to expressly disclose that the layer of non-conductive material is silicone.
Obata, in for example, figs. 21A-21C with description in [0205], teaches a dielectric for a variable capacitor used as a pressure sensor in a stylus, wherein the dielectric 27 is formed by a high dielectric constant dielectric such as silicone.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Obata with the invention of Chang by using silicone as the non-conductive (dielectric) material of the capacitor stylus, as taught by Obata, as a simple substitution of one known element (material of the compressible dielectric material, which may be rubber, plastic, foam or etc.) for another (silicone) to obtain predictable results (a capacitive stylus).
Regarding claim 12, Chang discloses a stylus (see fig. 19B) comprising a housing (shell 1980-see fig. 19B) and a tip (tip section 230-see fig. 19B), the stylus further comprising: a pressure sensor configured to detect force applied to the tip (i.e., a capacitive force sensor or FSC-see fig. 19B and [col. 24, ll. 45-55]), wherein the pressure sensor includes: a first element (moving part 1970-see fig. 19B); a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a circuit configured to detect capacitance between the first element and the second element to determine a stylus input based on the detected capacitance (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive material (silicone) on the deformable elastomer facing toward the first element.
However, Chang teaches that one of the rear moving part (1970) or the conductive base (1975) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to the tip 230 (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, would have gleaned from the combined teachings of Chang, the concept of applying the dielectric film either to the conductive base 1975, or the compressible conductor 1974, to achieve the same results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the dielectric film 1973 either on the compressible conductor 1974 or the rear moving part 1970 to achieve the same results (i.e., a force sensing capacitor), given that there are only a finite number of identified, predictable solutions (exactly two), for applying the dielectric layer 1973 to the capacitive force sensor (i.e., coating the dielectric layer on the compressible conductor 1974 attached to the tip, or on the conductive base 1975), with a reasonable expectation of success.
Chang does not appear to expressly disclose that the layer of non-conductive material is silicone.
Obata, in for example, figs. 21A-21C with description in [0205], teaches a dielectric for a variable capacitor used as a pressure sensor in a stylus, wherein the dielectric 27 is formed by a high dielectric constant dielectric such as silicone.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Obata with the invention of Chang by using silicone as the non-conductive (dielectric) material of the capacitor stylus, as taught by Obata, as a simple substitution of one known element (material of the compressible dielectric material, which may be rubber, plastic, foam or etc.) for another (silicone) to obtain predictable results (a capacitive stylus).
Regarding claim 18, Chang discloses a system, comprising: a computing device comprising a touch screen (see fig. 1); and a stylus (see fig. 19B) comprising: a housing (shell 1980-see fig. 19B); a tip configured to move with respect to the housing based on contact force applied the writing tip (tip section 230-see fig. 19B); a first element (moving part 1970-see fig. 19B), a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a pressure sensor configured to detect force applied on the tip based on deformation of the deformable elastomer (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive material (silicone) on the deformable elastomer facing toward the first element.
However, Chang teaches that one of the rear moving part (1970) or the conductive base (1975) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to the tip 230 (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, would have gleaned from the combined teachings of Chang, the concept of applying the dielectric film either to the conductive base 1975, or the compressible conductor 1974, to achieve the same results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the dielectric film 1973 either on the compressible conductor 1974 or the rear moving part 1970 to achieve the same results (i.e., a force sensing capacitor), given that there are only a finite number of identified, predictable solutions (exactly two), for applying the dielectric layer 1973 to the capacitive force sensor (i.e., coating the dielectric layer on the compressible conductor 1974 attached to the tip, or on the conductive base 1975), with a reasonable expectation of success.
Chang does not appear to expressly disclose that the layer of non-conductive material is silicone.
Obata, in for example, figs. 21A-21C with description in [0205], teaches a dielectric for a variable capacitor used as a pressure sensor in a stylus, wherein the dielectric 27 is formed by a high dielectric constant dielectric such as silicone.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Obata with the invention of Chang by using silicone as the non-conductive (dielectric) material of the capacitor stylus, as taught by Obata, as a simple substitution of one known element (material of the compressible dielectric material, which may be rubber, plastic, foam or etc.) for another (silicone) to obtain predictable results (a capacitive stylus).
Regarding claims 6, 13, and 26, Chang discloses further comprising an elastic element mechanically coupled to the housing and the tip, the elastic element being configured to provide a pre-load force on the tip (see figs. 19A-19E and also [col. 24, lines 12-22], which discloses at least one elastic element 1978 place between a bearing part and the fore moving part 1971, wherein the elastic element, such as a spring, elastic piece, or in any other forms, is supposed to provide force between the shell component 1980 and the fore moving part 1971 along the axis of the stylus … when the tip section 230 is pressed toward the rear side … the moving part 1970 overcomes the force provided by the elastic element 1978, see [col. 25, lines 52-55]).
Regarding claims 7, 14, and 24, Chang discloses wherein the first element is dome shaped or cone shaped (see, for example, figs. 19-20 with description in [col. 25, ll. 17-27]).  
Regarding claims 8 and 25, Chang discloses wherein the second element has a flat shape (see fig. 19B-conductive base 1975, having the compressible conductor 1974, has a flat shape).
Regarding claims 11, 17, and 21-22, Chang discloses further comprising an output sensor configured to transmit a pressure signal to a computing device, the pressure signal being captured based on deformation of the deformable elastomer (see, for example, [col. 4, ll. 34-36], also figs. 1-7D, which further disclose a transmitter 110 for transmitting electrical signals to a processing system 130 or host 140, wherein the transmitter 110 may be an active stylus).  
Regarding claims 15 and 23, Chang discloses wherein the first element is partially formed from metal (both the fore and rear moving parts (1971 and 1972) may be conductors or conductive elements, such as a metal-see [col. 24, ll. 4-5] and fig. 19A).
Regarding claim 16, Chang discloses wherein the tip is an elongated element including a first end configured to extend out of the housing (see fig. 19B-tip 230).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Obata (US Patent 11,036,312 B2, US Pub. 2014/0085270), hereinafter Obata312.
Regarding claim 9, Chang does not appear to expressly disclose further comprising a thin oxidation layer applied to the first element, wherein the first element is a rigid element.
Obata312, in for example, figs. 16A-16B with description in [col. 40, ll. 51-59], teaches a pressure sensing chip 400 formed from a first electrode 401, a second electrode 402, and an insulating layer (dielectric layer) 403 between the first and the second electrodes, wherein the insulating layer 403 is configured from an insulating film formed from, in the present example, an oxide film (SiO2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Obata312 with the invention of Chang, by using a thin oxide layer as dielectric material for the capacitive force sensor, as taught by Obata312, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 10, Obata312 is further relied upon to teach wherein the thin oxidation layer spans a width of 10 nm to 10 µm (determining the width and/or thickness of the dielectric layer 403 to fall within any given range, such as the claimed range, is a matter of design variation that could have been appropriately determined by a person of ordinary skill in the art before the effective filing date of the claimed invention).  
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant Remarks, pg. 7-13) essentially that Chang fails to teach or suggest “a second element is at least partially coated with silicone on the deformable elastomer facing toward the first element” and that “Obata fails to cure this deficiency. At most, Obata references a dielectric in a stylus formed by a high dielectric constant such as silicone … mere usage of silicone does not qualify as silicone on a deformable elastomer facing toward a first element in a stylus” Applicant concludes.
The Examiner disagrees with Applicant for at least the following reasons: Chang discloses that one of a rear moving part (1970) or a conductive base (1975) having a compressible conductor (1974) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to a tip 230 of a stylus (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, confronted with the problem of coating the dielectric film 1973 between the compressible conductor 1974 of the conductive base 1975 and the rear moving part 1970 has exactly two options, with a reasonable expectation of success, i.e., either coat the dielectric 1973 on the compressible conductor 1974 or on the rigid rear moving part 1970. The Examiner therefore contends that coating the dielectric on either one of conductive elements of the FSC simply amounts to common sense, or ordinary routine practice with no patentable significance as there is clearly no evidence of a new and unexpected result. Furthermore, using silicone as a choice for the dielectric material simply amounts to substitution of one known element (e.g., dielectric rubber, plastic, or foam etc.) for another (silicone) to yield predictable results (i.e., a capacitive force sensor). Furthermore, Obata clearly teaches that silicone has a high dielectric constant, which means a higher capacitance can be achieved by using silicone as the dielectric material for the FSC. The Examiner therefore contends that independent claims 2, 12, and 18 cannot be deemed as patentable in view of Chang and Obata.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627